Upon the question of the right of appeal, this case is identical with St. L.   S. F. R. R. Co. v. A. H. Couch, Justiceof the Peace of Dicks Township, Woods County, Okla. T. (handed down this term), ante, 114 P. 694. On the authority *Page 334 
of that case, this must be reversed and remanded with directions to proceed in accordance with the opinion in that case. It appears from the record, however, that an attorney's fee was taxed as part of the costs in this case. If under the authority of C., R.I.   P. Ry. Co. v. Mashore, 21 Okla. 275,96 P. 630, the same was improperly taxed, that question may be properly raised by a motion to retax the costs.
DUNN and HAYES, JJ., concur; TURNER. C J., and WILLIAMS, J., dissent.